DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 1-20 is/are pending.  

Allowable Subject Matter
Claims 2-4 claim allowable subject matter if the 35 USC 112(b) rejections below are addressed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,639,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘146 patent claims a device substantially as claimed, but claims the limitations of the method separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed method of the ‘146 patent to combine each of its separately claimed .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the native mitral valve".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the native valve”.
Claim 5
Claims 5-6 and 9 each recites “wherein expanding”.  It is unclear if this is the same or a different instance than introduced earlier in the claims.  For purposes of examination the Examiner considers this language to be “wherein the expanding”. 
Claim 8 recites “wherein delivering”.  It is unclear if this is the same or a different instance than introduced earlier in the claims.  For purposes of examination the Examiner considers this language to be “wherein the delivering”. 
Claim(s) 3-4 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claim(s) 1 and 5-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe, et al (US 2009/0276040 A1) in view of Quadri, et al (WO 2007/058857 A2)provided in parent Application15/415,794 on 1/7/2019.
Regarding Claim 1, Rowe teaches a method of delivering a replacement valve to a native valve of a heart and securing the replacement valve relative to a native valve annulus (e.g. abstract), the method comprising: 
delivering the replacement valve to the native valve annulus while the replacement valve is in a radially compacted state (e.g. Figures 8A-D), the replacement valve comprising: 
an expandable frame (e.g. Figure 1) having a proximal end ending at a proximalmost end and a distal end ending at a distalmost end (e.g. Figure 1, distal is toward the larger diameter end); a valve body positioned within a lumen of the expandable frame (e.g. Figure 2, #18); and 

expanding the replacement valve within the native valve annulus to an expanded state (e.g. Figures 8A-D), wherein in the expanded state: 
the replacement valve has a distal cross-sectional diameter at the distalmost end of the expandable frame that is greater than a proximal cross- sectional diameter at the proximalmost end of the expandable frame (e.g. Figure 1), the expandable frame only decreasing or remaining constant in cross-sectional diameter from the distalmost end to the proximalmost end (e.g. Figure 1).

Rowe discloses the invention substantially as claimed but fails to teach a plurality of distal anchors extending proximally from the distal end of the expandable frame, wherein at least a portion of each distal anchor is positioned radially outwardly from the frame.
Quadri teaches a stent frame having anchors that are radially outward of the frame (e.g. page 5, lines 24-33, Figures 4B, 7C). 
Quadri and Rowe are concerned with the same field of endeavor as the claimed invention, namely heart valves. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rowe to have a plurality of distal anchors extending proximally from the distal end of the expandable frame, wherein at least a portion of each distal anchor is positioned radially outwardly from the frame as taught by Quadri in order to anchor the prosthetic valve to the native valve tissue (e.g. Quadri, page 5, lines 24-33). 

The combination of Rowe and Quadri teaches: after expanding the replacement valve within the native valve, at least one of the distal anchors extends between chordae tendineae of the native valve (since the anchors are placed in the annulus/tissue, e.g. Rowe, Figure 5, they must be at a location between the chordae on the ventricular side).

	Regarding Claim 5, the expanding comprises disposing a native leaflet of the native valve between at least the first distal anchor and the expandable frame (e.g. Rowe, Figure 5).
	Regarding Claim 6, the expanding comprises engaging at least a second of plurality of distal anchors with the native valve annulus (e.g. Quadri, Figure 4B).
	Regarding Claim 7, the delivering comprises delivering the replacement valve from a region outside the heart to the native valve (e.g. Rowe, [0050], outside the patient).
	Regarding Claim 8, the delivering the replacement valve to the native valve annulus comprises transeptally delivering the replacement valve (e.g. Rowe, [0068]).
	Regarding Claim 9, the expandable frame further comprises an engagement zone (e.g. Rowe, Figure 1, top, as shown, ring of cells), and wherein expanding the replacement valve comprises radially expanding the engagement zone of the expandable frame to engage the native valve annulus (e.g. Rowe, Figures 5 and 8).
	Regarding Claim 10, the valve body comprises a plurality of valve leaflets (e.g. Rowe, Figure 2).
	Regarding Claim 11, the replacement valve comprises a plurality of commissures disposed along downstream side edges of the valve leaflets (e.g. Rowe, Figures 2, 5, 8).
Claim 12, the valve body comprises three leaflets (e.g. [0037]).
	Regarding Claim 13, the plurality of valve leaflets is configured to open to allow flow in a first direction and engage one another to prevent flow in a second direction opposite the first direction (e.g. Rowe, [0037], [0002]).
	Regarding Claim 14, each of the plurality of distal anchors is formed by a single strut (e.g. Quadri, Figure 4B).
Regarding Claim 15, a tip of each distal anchor is enlarged relative to a remainder of each distal anchor (e.g. Quadri, Figure 7C).
	Regarding Claim 16, the expandable frame comprises a plurality of cells (e.g. Rowe, Figure 1), and wherein the valve body is located radially within the plurality of cells of the expandable frame (e.g. Rowe, Figure 2).
	Regarding Claim 17, the native valve is a native aortic valve (e.g. Rowe, [0002]).
	Regarding Claim 18, the native valve is a native mitral valve (e.g. Rowe, [0002]).
	Regarding Claim 19, the expandable frame is configured to foreshorten (the frame will foreshorten dues to the diamond shape of the Rowe frame).
	Regarding Claim 20, the replacement valve further comprises a skirt around an outer circumference of the expandable frame (e.g. Rowe, [0067], coating).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/28/2021